 



MARINA BIOTECH, INC.

17870 Castleton Street, Suite 250

City of Industry, California 91748

 

June 22, 2017

 

Erik Emerson

19366 Green Lakes Lp

Bend, OR 97702

 

RE: Marina/Emerson Employment Offer Letter

 

Dear Mr. Emerson:

 

Reference is hereby made to that certain employment offer letter (the “Offer
Letter”) dated June 5, 2017 by and between Marina Biotech, Inc., a Delaware
corporation (the “Company”), and Erik Emerson (“Emerson” or “you”), pursuant to
which the Company offered to hire Emerson as its Chief Commercial Officer, and
Emerson agreed to accept such appointment, upon the terms and conditions of the
Offer Letter, with such employment to commence effective upon the closing of a
single capital raising transaction by the Company involving the issuance by the
Company of its equity (or equity-linked) securities yielding aggregate gross
proceeds to the Company of not less than $5,000,000; provided, that the closing
of such financing transaction occurs on or prior to December 31, 2017 (such
financing transaction, occurring on or prior to December 31, 2017, a “Qualified
Financing”).

 

Capitalized terms used but not defined herein shall have the respective meanings
ascribed to such terms in the Offer Letter.

 

By executing below, you and the Company hereby agree to amend the Offer Letter
so that the term of your employment as Chief Commercial Officer of the Company
shall commence and become effective upon the execution of this letter agreement
by both parties hereto; provided, however, that you and the Company hereby
acknowledge and agree that the Company’s obligations to pay to you any portion
of the Base Salary or discretionary bonus set forth in the Offer Letter, or to
provide any other employee benefits to you, shall not commence unless and until
the closing of a Qualified Financing (and that: (x) if the closing of a
Qualified Financing occurs, the Company shall only be obligated to make such
payments and to provide such benefits to you with respect to the period
following the closing of the Qualified Financing (and not with respect to the
period prior to the closing of the Qualified Financing); and (y) if a Qualified
Financing does not occur, the Company shall not be obligated to make such
payments or to provide such benefits to you with respect to any period at all).

 

Except as expressly set forth herein, all of the other terms, conditions,
covenants and provisions contained in the Offer Letter are, and shall continue
to be, in full force and effect.

 



   

 

 

This letter agreement and its enforcement shall be governed by, and construed in
accordance with, the laws of the State of California, without regard to
conflicts-of-law principles.

 

This letter agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, admissible into evidence, and all of
which together shall be deemed to be a single instrument. If any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

[remainder of page intentionally left blank; signature page follows]

 

 2 

 

 





Please acknowledge your agreement with the foregoing by signing in the space
provided below.



  

MARINA BIOTECH, INC.         By: /s/ Vuong Trieu   Name:  Vuong Trieu   Title:
Chairman



 

AGREED AND ACCEPTED:       /s/ Erik Emerson   Erik Emerson  

 



 3 

 



 